Citation Nr: 0027924	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for conversion 
reaction neurosis with psychogenic impotence currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for sinusitis 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
September 1964.

This matter arises from a June 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which increased the rating for each 
disability from 10 percent to 30 percent.  The veteran 
appeals for higher ratings.  The case has been referred to 
the Board of Veterans' Appeals (Board) for resolution.  In 
February 1999, the veteran appeared for a hearing before the 
undersigned Judge sitting in Seattle, Washington.  


FINDINGS OF FACT

1.  The veteran's conversion reaction neurosis is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as a depressed mood, anxiety, and chronic sleep impairment. 

2.  The veteran's chronic sinusitis is manifested by three or 
more incapacitating episodes per year of sinusitis requiring 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.   





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
conversion reaction neurosis with psychogenic impotence have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9424 (1999).

2.  The criteria for a rating in excess of 30 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  An assertion that a service-connected disability 
has worsened is sufficient to render an increased rating 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  After reviewing the claims file, the Board 
further finds that the duty to assist the veteran has been 
met and that the record as it stands allows for an equitable 
determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).




I.  Increased Rating for Conversion Reaction Neurosis

The veteran was granted service connection for conversion 
reaction neurosis based upon diagnosis during service.  He 
was assigned a 30 percent rating effective November 1996.  He 
asserts that his condition is more severe than indicated by 
the 30 percent rating.  

The veteran's VA outpatient and hospital treatment records 
covering the period from December 1984 through May 2000 show 
no complaints or clinical findings with regard to a 
psychiatric disability.  Indeed, the veteran has stated on 
more than one occasion that he has never been treated for his 
conversion reaction neurosis.  However, he was afforded two 
VA psychiatric examinations in January 1997 and January 2000.  

The January 1997 VA examination report reflected the 
veteran's complaints that he cried easily and had disturbed 
sleep.  The mental status evaluation noted that the veteran 
was appropriately groomed but appeared depressed.  His affect 
and mood were neutral.  He was appropriately sad when talking 
about the loss of two of his children.  He was somewhat 
hopeless about the future but noted that his granddaughter, 
whom he cared for, was a bright spot in his life.  His memory 
was intact.  The examiner reported an Axis I diagnosis of 
depressive disorder, not otherwise specified.  The global 
assessment of functioning (GAF) scaled score was reported to 
be 60.  

The veteran appeared for a Travel Board Hearing in February 
1999.  He testified that he was under no current psychiatric 
treatment and, while he was prescribed significant amounts of 
medication for his multiple medical conditions, none was 
prescribed for his psychiatric disability.  He testified that 
he owned and operated a roofing business from 1964 to about 
1992 when his health problems, particularly his heart 
condition, necessitated his retirement.  He spent his day 
watering flowers and attending to his yard.  He also was 
raising a young granddaughter.  He reported that he belonged 
to the AMVETS but did not have close friends.  He played 
cards with friends who came up from Arizona during the 
summer, but otherwise did not socialize.  He testified that 
he and his wife did not talk much and pretty much stopped 
talking with each other after his daughter was murdered in 
1982.

The veteran was afforded further VA psychiatric examination 
in January 2000.  The examiner noted his review of the 
veteran's medical records, in particular the service medical 
records and Medical Review Board reports.  The veteran 
presented himself as chronically physically ill with 
difficulty sleeping due to a myriad of health problems.  His 
primary complaints were related to his physical problems and 
he stated that he had never had psychiatric treatment since 
his separation from service.  He reported emotional lability 
for many years, and reported breaking into tears with any sad 
stimulus.  He was discouraged by his physical illness and 
reported being sad much of the time.  He again stated that 
raising his granddaughter represented the one bright spot in 
his life.  He reported that he retired from his roofing 
company in 1991 or 1992 when he could no longer climb ladders 
or perform the necessary physical work.  He spent his days 
working in his garden and watching television.

The mental status evaluation revealed that the veteran was 
highly fixated on his various medical problems, although many 
of them were indeed substantial.  He was not particularly 
psychologically minded and seemed not to understand fully 
that his medical diagnosis at the time of separation was a 
psychiatric one.  He was fully oriented and his thinking was 
linear without gross memory defects.  There was no psychosis.  
His mood was a mixture of anxiety and depression and anger 
was evident at times.  Although he became quite distraught at 
times during the examination, he left in apparently good 
emotional control.  He offered no current suicidal plans or 
ideation or homicidal ideation.  The examiner found that the 
veteran displayed both depressive symptoms and a continued 
preoccupation with somatic matters, thus, both a conversion 
disorder and depression were conditions that had persisted to 
varying degrees over the years.  He noted that both 
conditions appeared to have originated within the same time 
frame during service and were highly intertwined.  They were 
considered as one entity for the purposes of arriving at the 
GAF scale.  The examiner reported Axis I diagnoses of 
depressive disorder, NOS, chronic, and conversion disorder, 
chronic.  The GAF was reported to be 50 currently and 50 in 
the past six months.  The examiner noted that the veteran's 
GAF was manifested by serious impairment in social 
functioning and significant depressive symptomatology.  The 
GAF scores are set forth in the DSM-IV, which has been 
adopted by the VA.  See 38 C.F.R. § 4.125 (1999).  

In evaluating disability due to mental disorders, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126(a),(b) (1999).  

As noted previously, the veteran is currently assigned a 30 
percent rating for his conversion neurosis pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9424.  Under this 
particular diagnostic code, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A disability rating of 50 percent is warranted under this 
diagnostic code for evidence of occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

In reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent for conversion reaction neurosis.  As 
noted on several occasions, the veteran has never sought 
mental health treatment for his psychiatric disability over 
the past 34 years and the extensive VA medical records show 
no complaints specific to his depression or neurosis.  While 
he clearly has multiple medical complaints, many are 
substantiated by his myriad of diagnosed health disabilities 
including prostate cancer, diabetes mellitus, hypertension 
and heart disease.  The veteran's psychiatric symptoms are 
manifested by his crying and depressed mood, reports of 
anxiety, chronic sleep impairment, and psychogenic impotence.  
The January 2000 VA psychiatric examination showed a neutral 
rather than flattened affect, and the veteran's speech was 
essentially normal.  While he complained of anxiety, there 
was no evidence of panic attacks, cognitive impairment, 
defective judgment or impaired abstract thinking such that a 
50 percent rating would be warranted.  Although the veteran's 
GAF score of 50 is indicative of serious symptoms, he did not 
manifest suicidal ideation, obsessional rituals, or other 
indicia of a 50 percent rating under Diagnostic Code 9424.  
Moreover, as he testified in February 1999, he stopped 
working due to health problems that have been diagnosed over 
the years, including heart disease.  He offered no testimony 
to show that his self-employment as a roofer for over 28 
years was impaired or significantly affected by his 
psychiatric disability.  Accordingly, as the symptoms of the 
veteran's conversion neurosis are properly assigned a 30 
percent rating, a rating in excess of that must be denied. 

II.  Increased Rating for Sinusitis

The veteran was granted service connection for sinusitis 
effective January 1988, based upon treatment during service.  
He is currently assigned a 30 percent rating pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6514.  

The VA outpatient and hospital records covering the past 16 
years show that the veteran has been diagnosed as having 
maxillary sinusitis obstructive sleep apnea.  He was 
surgically treated for obstructive sleep apnea in 1988 
without significant relief.  The outpatient records show that 
the veteran continues to complain of difficulties with his 
breathing and congestion and has been prescribed both an 
inhaler and a decongestant.  The January 1997 VA examination 
report noted that the veteran used daily spray and 
decongestant and had intermittent obstruction requiring 
antibiotics.  The physical examination revealed no 
significant obstruction at the time and no tenderness to 
palpation over the sinuses.  The diagnosis was reported as 
intermittent sinusitis.

The veteran testified in February 1999 that his sinus 
condition bothered him regularly and affected his sleep.  He 
reported that he slept upright in a chair for only 2 to 3 
hours a night.  He stated that he used Vicks Vapor Rub every 
night as well as an inhaler and a decongestant.  He has had 
no surgery but has headaches and continuous difficulty 
breathing because his nose is blocked.  

The January 2000 VA examination of the veteran's sinuses 
noted that his chronic condition was exacerbated by his 
obstructive sleep apnea.  The examiner indicated that the 
veteran used steroids and decongestants for sleep apnea.  The 
physical examination revealed partially clogged nasal 
passages bilaterally to about 30 percent.  The pharynx was 
clear and there was no facial tenderness or swelling.  The 
diagnosis was reported as chronic rhinitis with recurrent 
sinusitis.

In reviewing the evidence of record, the Board finds that a 
30 percent rating and no more is warranted for the veteran's 
sinusitis.  According to Diagnostic Code 6513, a 30 percent 
rating is warranted for sinusitis with three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

As is apparent from the VA medical records and the recent VA 
examination reports, the veteran's sinusitis is manifested by 
headaches and intermittent infection requiring antibiotic 
treatment, without evidence of near constant sinusitis.  The 
veteran reported headaches and difficulty breathing, but 
there is no evidence of previous surgery or tenderness to 
palpation of the sinus area.  Moreover, the evidence shows 
that while the veteran is prescribed steroids and 
decongestants, these medications are reportedly for his 
obstructive sleep apnea, which is not service-connected.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 30 percent for 
sinusitis.

The Board also finds that consideration of a higher rating on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1) for 
either conversion reaction neurosis with psychogenic 
impotence or sinusitis is not warranted.  The Board does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of the present 
case there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's psychiatric disorder or sinusitis does 
not present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The degree to which the 
veteran's disabilities impair him industrially has been 
adequately contemplated in the 30 percent schedular 
evaluations assigned for each disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted

In reaching each of the foregoing decisions regarding 
increased ratings, the Board found no evidence of record in 
relative equipoise, thus the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   
 





ORDER

Entitlement to a rating in excess of 30 percent for 
conversion reaction neurosis with psychogenic impotence is 
denied.

Entitlement to a rating in excess of 30 percent for sinusitis 
is denied.   



		
	R. F. WILLIAMS 
	Veterans Law Judge
	Board of Veterans' Appeals



 

